I concur in the result of this opinion. I assume that the Court is disinclined to overrule the cases of State v. Rowell, 75 S.C. 494,56 S.E., 23, and State v. English, 115 S.C. 535,106 S.E., 781, and upon that assumption I feel bound by them. I still cannot appreciate the justice of depriving the accused of the right to defend himself against an attack which resulting fatally would be murder in his assailant, although he may have precipitated the difficulty by opprobrious epithets; "no words will justify an assault."